 

uisrreo srnres eANKRue'rcY collar §§§;D .q
soa'rHEnN-oisraic“r or eALiFoRNrA ' ' -- -- ~

 

Name of Debtor: Cecilia P. l\/langaoang _ 7 Case No. 18-52245 JAN §§ §§ Z[] §§
.. CE_E`FQ
dallas estes eeril::intcy Court
lien asset l§alilernipi

AMENoEo casares 13 PLAN year

YOU WlLL BE NOTEF}ED OF THE DATE, TlME, AND LOCAT|ON OF A HEARING TO CONF|RM 'l"l“~l|S F’LAN
AND OF THE DEADL|NE TO OBJECT TC) lTS CONFERMAT|ON. lN THE ABSENCE OF A T!MELY WR!TTEN
OBJECT|ON, Tl~llS PLAN MAY BE CONF|RMED. l'l" W|LL BE EFFECTIVE UPON |TS CONFERMAT¥ON.

Section ’1. Ptan Payrnents and Plan Duration
1.D'l Plan payments To complete this plan, Debtor shail:

a. Pay to Trustee $ 353 per month for ___8_ months from the following sources: (describe, such as
Wages, rental income, eic.): m\rl\fages, Rental lncome, Social Security, ln»l-lorna Care .
Debtor shall after h“4»_ months, increase the monthly payment to $___840_* for m4_ months
Debtor shall after “B_ months, increase the monthly payment to $___1290__ for m48_ months

b. in addition to the foregoing monthly paymentsl pay to Trustee $ 0.00 from the following sources on
the dates indicated:
Date(s):
Source(s};

 

 

cm The monthly plan payments vvill continue for 60 months unless all allowed unsecured claims are fully
paid Within a shorter period of time 'lhis plan cannot propose monthly payments beyond 60 months

Section 2. Claims and Expenses

2.91. With the exception of any post~petition direct payments to be made by Debtor, the payments required by Sections
2.04, 2.05, 2.0?, 2.08, 2.10 and 3_01 Wili notice marie pursuant to this plan unless a timely proof of claim is filed by or on
behalf of a creditor, including a secured creditor.

2.02. The proof of claim, not this plan or the schedules shall determine the amount and classification of a claim unless the
court‘s order on a claim objection, valuation motion, lien avoidance motion, or adversary proceeding judgment affects the
amount or classification of a claim

2.03, Trustee’s fees shall be paid pursuant to 28 U.S.C. §586(e). Compensation due a former chapter 7 trustee shall be
paid pursuant to 11 U.S.C. §1326(b)(3)(3). Delotor’s attorney of record [PRO SE] was paid $ D.OO before the
Chapter 13 case vvas filed. By separate order or in accordance Wiih applicable Guidelines, after confirmation, debtors
attorney shall be paid additional fees of $ 0.00 through this plan at the rate of $ O.GO per month until paid in ful|.
Secured Claims

2.04. Class ‘i: Alt delinquent secured claims that are not modified by this plan. Class 1 claims are delinquent and
other than the curing of any arrears, are not modified by this plan. Debtor or a third party ( )shall directly make all
post-petition payments on Class 1 claims

a. Cure of arrears. Trustee shall pay in full all allowed pre-petition arrears on Class 1 claims

b. Application of payments The arrearage payment may include interest if the provision for interest is left

blank, interest Wili not accrue `l“he arrearage payment must be applied to the arrears lf this plan provides for
interest on arrears, the arrearage payment shall be applied first to such intarest, then to arrears

N.D. Cal. Model Chapter 13 PIan {Aug'ust l, 2013}

Case: 18-52245 Doc# 66 Filed: 01/07/19 Entered: 01/07/19 09:33:03 Page 1 of 8

 

 

Class 1 Creditor’s Narnel Arnount of Arrears interest Fixed Arrearage payment gram gage
Coliateral Bescriptlon A Rate oréc/ Payment (Stan date wm be a
rrears t o specific month during
““'e~°’_$ the plan)
otherwise
stated)
1. Wllrningto'n "i”rust, Successor Trustee. $36,543.52 {Pra} 0.00% $?46 (Pre}
2901 Capewood i_n. $iB,S?BiB-¢i (Post} $335 (Post} 1129'?9

San Jose, CA 95132-1108

 

 

 

 

 

 

 

 

2.65. Ciass 2: All secured claims that are modified by this plan.

a. Payrnent of claim. Trustee shall satisfy each Class 2 claim by paying the amount specified below as the

monthly payment

claim shall not include interest unless otherwise specified

Subject to Section 2.05(c), Class 2 claims Will be paid in full The payment of a Class 2
if Debtor does not intend to satisfy a Class 2 claim

by periodic paymentsl Debtor shall check this box [ ] and provide for this claim in Addltional Provisions_

b. Adequate protection payments

Before confirmations Trustee shall pay each allowed Class 2 claim secured

 

by a purchase money security interest in personal property an adequate protection payment as required by 11
LJ.S`C. §l 326(a)(1)(C). As required by ‘lt U\S.C. §1325(a)(5)(l3)(iii), equal monthly payments must be no less
than the adequate protection payment

Clairn amount The amount of a Class 2 claim is determined by applicable nonbankruptcy lavv. lt applicable
bankruptcy law authorizes a debtor to reduce a secured claiml Debtor may reduce the claim to the value of the
collateral securing it by filing, serving1 and prevailing on a motion or adversary proceeding to determine the

value of that collateral.

file this motion or adversary proceeding and have it decided before plan confirmation

lt this plan proposes to reduce a claim based upon the value of collateral, Debtor shall

d. Llen retention Each C|ass 2 creditor shall retain its existing lien as permitted under applicable bankruptcy

law.

 

 

 

 

 

 

 

 

 

 

 

 

 

Class 2 Creditor’s NamerCoilateral Description Purchase Money Estimated interest Monthly Payment
{No Reductlon in Collatera| Value) interest - Personal Arnount of C|aiin Rate (£i%
Property‘? unless
YrN otherwise
stated}
1, -NONE-
2.
Ciass 2 Creditor‘s NamelCol|ateral Description
{Reduction in Co|laterai Valuei Reduced Value of interest anomth Paymem
Collaterai Rate (0% unless otherwise stated)
t. SCC Tax Collector U.BU 'ltlDU"/a 0.00
2991 Capewood i.ane
San Jose, CA 95132-1108
2. l\lewport Beach Ho|dings, LLC O.UB 0% 0.09
2901 Capewood l_ane
San Jose, CA 95138
3. many Financial services \_Lc °-9“ o% o.uii
2901 Capewood l_ane
San Jose, CA 95138

 

 

 

2.06.

Class 3: All secured claims for which the collateral is being surrendered l_lpon confirmation of this plan, the
N.D. Cal. lvlodel Chapter 13 Plan (August 1,2013)

Case: 18-52245 Doc# 66 Filed: 01/07/19 Entered: 01/07/19 09:33:03 Page 2 of 8

automatic stay is modified to allow a Class 3 secured claim holder to exercise its rights against its collateral

 

Class 3 Creditor‘s teams Coliateral to be Surrendered

 

1'. -NONE-

 

 

 

 

 

2.07. Class 41 Ail other non-delinquent secured claims C|ass 4 claims are not delinquent and are not modified by
this plan_ Debtor or a third party ( ) shall directly make all post-petition payments on C|ass 4 claims

 

Class 4 Creditor’s NameiCollateral bescript_ion Montmy Comrac€ instaument

 

‘l. Solar l-touse lV Ll_C

2901 Capewood l_n. 40.22
San .lose, CA 95132-1168

Santa Clara County

 

 

 

 

 

 

2.08. The deed of trust with ("Creditor”) encumbers real property located at

, securing a loan that is the subject of a loan modification application (the

“App|ication”). The monthly payment listed below represents the projected payment under the Application, and may not be
the payment when the Appiication is approved or denied Notwithstanding Section 2.04, and except as othen.»vise provided in
this plan, Trustee will not pay any pre-petition arrears claimed by Creditor while the Application is proposed or pending

lt Creditor approves the Application, the monthly payment Debtor shall directly make will be the amount
approved by Creditor.

lt the approved App|ication changes the amount of arrears that otherwise would be paid under Section 2.04,
alters any plan payment to be made to Trustee, or adversely affects the amount to be paid to claimants in
Section 2.12 Debtor shall tile an amended plan reflecting such changes within 14 days of receipt of written
notification of approval of the Application

if Creditor denies the Application, Debtor shall, within 14 days of receipt ot written notification of denial of the
Application, tile an amended plan providing for appropriate treatment of pre-petition and post-petition arrears or
surrender of the property

if Debtor fails timely to tile an amended plan, Debtor shall be deemed to be in material default under this plan
and the remedies described in Section 4.02 shall be available to Trustee or Creditor.

 

Class 4 Creditor’s NamelCo|taterai Description lliionthly Contract installment Monthly Moditication

installment

 

t.

 

2.

 

3.

 

 

 

 

 

2.09, Secured claims not listed as Ciass l, 2, 3, or 4 claims are not provided for by this plan, and Trustee shall not make
any disbursements on such claims The failure to provide for a secured claim in one of these classes may be cause to
terminate the automatic stay as to that claim holder

Unsecured Clain'is

2.10. Class 5: Unsecured claims entitled to priority pursuant to 'l‘l U,S.C. §50?_ Trustee shall pay in full Class 5
claims whether or not listed below\ unless a claim holder agrees to accept less or 11 l_l.S.C. §1322(a)(4) is applicable ll ll

N.D. Cal. l\/lodcl Chaptcr 13 Pian (August |, 2013)

Case: 18-52245 Doc# 66 Filed: 01/07/19 Entered: 01/07/19 09:33:03 Page 3 of 8

U.S`C. §1322(a)(»¢l) appiies, the claim holder and the treatment of the claim shall be specified in the Additional Provisions.
Notwithstanding any other provision in this plan, Debtor shall directly pay a!i domestic support obligations and all loan
payments to a retirement or thrift savings plan that are due and payable post-petition regardless of whether this plan is
confirmed or a proof of claim is fiied.

 

 

 

Class 5 Creditor’s l\tarne Type of F°riority Estimated Clairn Arnount
1. Franchise Tax Board Taxes and certain other debts 621.51
2. ERS Taxes and certain other debts 3,?61.25

 

3.

 

 

 

 

 

2.11_. Ciass 6: Designated unsecured claims that Witl be paid in full even though ali other nonpriority unsecured
claims may not he paid in futi.

Class 6 Creditor's Name Reascn for Special Treatment Estimated Ciaim Amount

 

2.12, Ciass 7: Ail other unsecured claims These ciaims, including the unsecured portion of secured recourse claims
not entittecl to priority, total approximately $ 9.00 . The funds remaining after disbursements have been
made to pay atl administrative expense claims and other creditors provided for in this pian are to be distributed on a pro-rata
basis to Ctass 7 claimants

[seleet one of the following options:]

Percent Plan. C|ass 7 ciaimants will receive no less than __% of theiir allowed claims through this plan.

_____X_M_ Pot Pian. Class 7 ctaimants are expected to receive _OW°A» of their allowed claims through this plan

Section 3. Execntory Contracts and Unexpirsd Leases

3.31. Det:)tor assumes the executory contracts and unexpired leases listed below. Debtor shall directly make all
post-petition payments to the other party to the executory contract or unexpired lease Unless a different treatment is
required by 'l’l U_S_C. §365(13)(1) and is set out in the Additional Provisions, Trustee shall pay in futl ali pre-petition defaults

 

 

 

 

Name of Gther Party to Description of Regular Nlonthly Pre-petition Default Monthly Cure Payment
Executory Contract Contracthease Payment

l.inexpired Lease

1. -NONE-

2.

 

 

 

 

 

 

3‘02. Any executory contract or unexpired lease not listed in the table above is rejected A proof of claim for any rejection
damages shall be filed by the later of the claims bar date or thirty days after confirmation of this plan Upon confirmation of
this pian, the automatic stay is modified to allow the nondebtor party to a reiected, unexpired lease to obtain possession of

leased property, to dispose of it under applicable iaw, and to exercise its rights against any nondebtor in the event of a
default under applicable law or contract

Section 4, Ntiscelianeous Provisions

4.01. treating of propertyf Property of the estate will revest in Det)tor upon confirmation

if Debtor does not want the property to revest, Debior must check the following box; m SHALL NOT REVEST.
N.D. Cai. Model Ciiapter 13 Plan (August l, 2013)

Case: 18-52245 Doc# 66 Filed: 01/07/19 Entered: 01/07/19 09:33:03 Page 4 of 8

if the property of the estate does not revest in Debtor, Trustee is not required to file income tax returns for the estate, insure
any estate property or make any of Debtor`s ongoing, regular post-petition debt payments with the exception of monthly cure
payments otherwise required by this plan Upon completion of this plan, ali property shall revest in Dei)tor.

i\iotwithstanding the revesting of property in Debtor, the court will retain its supervisory role post-confirmation to enforce Fed.
R. Banl<r. P_ 3002.‘i and provide any other relief necessary to effectuate this plan and the orderly administration of this case

After the property revests in Debtor, Debtor may sell, refinance or execute a loan modification regarding reai or personal
property without further order of the court with the approval of Trustee

4.02, Remedies upon default if Debtor defaults under this plan or does not complete this plan within 60 months,
Trustee, or any other party in interest may request appropriate relief pursuant to Local Banl<ruptcy Rules. This relief may
consist ot. without limitation dismissal of the case, conversion of the case to chapter 7, or relief from the automatic stay to
pursue rights against collateral |f the court terminates the automatic stay to permit a Class 1 or 2 secured claim holder or
a party to an executory contract or unexpired lease to proceed against its collaterally unless the court orders otherwise
Trustee shall make no further payments on account of such secured claim, executory contractor unexpired lease claim, and
any portion of such secured claim not previously satisfied under this plan shall be treated as a Class 3 claim Any
deficiency remaining after the creditor’s disposition of its collateral for which Debtor has personal liability shall be treated as
a Class 7 claim subject to the timely filing of a proof of claim

4.03 impermissible Provisions. Notwithstanding any other term in this plan, Debtor does not seek through the
confirmation and completion of this plan either a determination of the dischargeability of any debt or the discharge of any
debt that is non-dischargeable as a matter of law in a Chapter 13 case under 11 U.S.C. §1328.

Section 5. Additional Provisions

Thi`s plan is the court’s standard plan form. Other than to insert text into designated spaces, expand tables to include
additional ctaims, or change the title to indicate the date of the plan or that the plan is a modified pian, the preprinted text of
this form has not been altered lf there is an alteration it will be given no effect The signatures below are certifications
that the standard plan form has not been altered

Despite the foregoing as long as consistent with the Banl<ruptcy Code, the Debtor may propose additional provisions that
modify the preprinted text. All additional provisions shall be on a separate piece of paper appended at the end of this plan
Each additional provision shall be identified by a section number beginning with section 5.01 and indicate which section(s) of
the standard plan form have been modified or affected

Additional Provisions [choose one] are X are not m appended to this pian.

ALL OF THE ABOVE lNFORMATlON lS SUBJECT TO
OUTCONIE OF ADVERSARY PROCEED!NG 18~AP-05062
AND NlNTl-l ClRCi.ilT APPEAL 18-BK»-f31309 AND SANTA
CLARA COUN?Y UNLAWFUL. DETA}NER 18»CV-339119

    

oaied: Jansary r, 2016 rsr -wr<~

 

 

 

Ceciiia P. llllangaoang ` -i',,`)‘
Debtor "
Debtor
Dated: (pro ssi
Debtor's Attorney

N.D. Cal. Model Chapter 13 Plan {August ll 20l3)

Case: 18-52245 Doc# 66 Filed: 01/07/19 Entered: 01/07/19 09:33:03 Page 5 of 8

SECTEON 5. ADDET|ONAL PROV|SEONS - Case No. 18~52245

ALL OF `YHE ABOVE iNFORMATlON ES SUBJECT T€} OUTCOME GF ADVERSARY PROCEEBBNG
18»AP-05062 AND NlNTi-l ClRCU|'E' APPEAL 13~3}(-01309 AND SANTA CL.ARA COUNTY
UNLAWFUL DETAENER 18~€\!-339'¥19

Case: 18-52245 Doc# 66 Filed: 01/07/19 Entered: 01/07/19 09:33:03 Page 6 of 8

CERTIFICATE OF SERVICE

l hereby ccnit`y that on the date last Written below t served a true and correct copy of the
foregoing via ordinary first ciass mail postage prepaid to the following parties:

Ot`t`icc of the Clerl<

U. S. Baitkruptcy Court

288 Souttt ist Street, 3rd Floot‘
San lose, CA 95l13

Dcvir:i Dcrham-Burk, Trustee
P.O. Box 50013
San fose, CA 95150-0013

U. S. Trustce’ Oftice/ SJ
U.S. cheral Bldg.
230 s 15‘ Si. #268
San Jose, CA 95113-3004

Borl<e, Williams & Sorenson, LLP
c/o Newport Beach Holdings, LLC
ISSE East First St. #1550

Santa An.a, CA 92705-4067`

Ft'anchise Tax Board
Bankruptcy Scction MS A34O
PO Box 2952

Sacramcnto, CA 958] 2-2952

litternal litevertuc Service
PO Box 7346
Philadelphia, PA lQIGi

Newpolt Beach Holclings, LLC
2613 San Mlguet Drive, Suite 319
Newport Beach, CA 92660

Newport Beach Holdings, LLC

c/o Rat`ael Ramon Garcia Sal.gado
Burl<c, Williams and Sorenson, LLC
tSSl E First St_ #1550

Santa Ana, CA 92'?05-4067

Case: 18-52245 Doc# 66 Filed: 01/07/19 Entered: 01/07/19 09:33:03 Page 7 of 8

'l"RENITY FENANC`IAL SERVICES, LLC
c/o Rieharcl J. Reynolds

Burke, Williams and Sorenson, LLC

1351 E First St. #l 550

Santa Ana, CA 92705~406?

San lose `Water Company
25954 Eden bending `Roacl, Fi.rst Floor
Hayward, CA 94541

SCC Tax Collector

oth Floor East Wing

'/’O West Hedding' Street
Sau Jose, CA 951 lO-l767

Seiect Portfolio Serviciog, loc.
P.O. Box 65250
Salt Lake City UT 84165-0250

Rober£ P. Zah.radka

Tiffany & Boseo, P.A.

1230 Columbia Streef:, Ste 680
San Diego, CA 92101

Wilmington Trust, NA 2097-AR3
c/o Tiffany & Bosco, P.A.

1230 Columbia Street, Suite 630
San Diego_, CA_ QZIOl

Wilmington l`rust, NA, successor trustee to
Citibank, N.A. as trustee

Select Portfolio Serviciog loc

PO Box 65250

Salt Lake City UT 84165-0250

Executecl: January 7, 2019.

 

 

2901 Capewood Lane
San Jose, CA 95'132

Case: 18-52245 Doc# 66 Filed: 01/07/19 Entered: 01/07/19 09:33:03 Page 8 of 8

